Citation Nr: 1529473	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  12-28 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to April 11, 2014, and in excess of 20 percent thereafter, for diabetic neuropathy of the right lower extremity.  

2.  Entitlement to an initial rating in excess of 30 percent for post-traumatic stress disorder (PTSD).

3.  Entitlement to a rating in excess of 30 percent for facial lesion.  

4.  Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William L. Puchnick, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from April 1967 to March 1969, and from September 1983 to September 1996. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 Rating Decision of the Baltimore, Maryland, Regional Office (RO).  That Rating Decision granted service connection for mild diabetic neuropathy of the right lower extremity and assigned a 10 percent rating, effective April 30, 2008.  The RO also granted service connection for PTSD, and assigned the current 30 percent evaluation, also effective April 30, 2008.  Finally, the RO continued the current 30 percent rating for the Veteran's facial lesion.  

While a Board Central Office hearing in Washington, DC was scheduled in March 2013, the Veteran canceled the hearing.  Thus, his hearing request is considered withdrawn.  He has not indicated a desire to have another Board hearing.  

Through a July 2014 Decision Review Officer (DRO) decision, the RO assigned a 20 percent rating for diabetic neuropathy of the right lower extremity, effective April 11, 2014, as is reflected above.  Because the Veteran has not expressed satisfaction with this rating, it remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

In February 2014, the Board remanded the Veteran's appeal to the RO in order to obtain updated treatment records and obtain current VA examinations and opinions as to the Veteran's claims for increased ratings for diabetic neuropathy of the right lower extremity, PTSD, and facial lesion.  

With respect to the Veteran's claims for increased ratings for diabetic neuropathy of the right lower extremity and PTSD, the actions requested by the February 2014 Board remand were accomplished and the case subsequently returned to the Board after readjudication of the appeal in the July 2014 DRO decision as well as a July 2014 Supplemental Statement of the Case (SSOC).  Hence, there has been substantial compliance with the Board's remand directives with respect to those two issues.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  However, as will be described below, the Board is remanding the Veteran's claim for a rating in excess of 30 percent for facial lesion.  

The issues of entitlement to a rating in excess of 30 percent for facial lesion and for a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to April 11, 2014, the right lower extremity diabetic neuropathy was manifested by intermittent numbness and tingling of the feet and mild decrease in pin sensation of both feet and ankles.  

2.  From April 11, 2014, the right lower extremity diabetic neuropathy was manifested by moderate, intermittent pain of the right lower extremity, moderate paresthesias and/or dysthesias, moderate numbness, hair loss on the lower legs and feet, and muscle strength of 4/5 for right knee extension, right knee flexion,  right ankle plantar flexion, and right ankle dorsiflexion.  

3.  For the entire rating period, the Veteran's service-connected PTSD is manifested by such symptoms as anxiety, depression, disturbances of motivation and mood, increased arousal, intrusive thoughts and nightmares, irritability, obsessional symptoms involving worry he may injure or kill those close to him, poor concentration, sleep disturbance, and subjective thoughts of self-harm.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 10 percent for right lower extremity diabetic neuropathy are not met for the period prior to April 11, 2014.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.124a, Diagnostic Codes 8599- 8520 (2014).

2.  The criteria for an increased rating in excess of 20 percent for right lower extremity diabetic neuropathy are not met for the period from April 11, 2014, forward.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.124a, Diagnostic Codes 8599- 8520 (2014).

3.  Resolving reasonable doubt in the Veteran's favor, for the entire rating period, the criteria for an initial disability evaluation of 50 percent for PTSD, but no higher, have been met. 38 U.S.C.A. §§ 1155, 5103; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially-complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

As this issues on appeal concerns the initial ratings assigned for diabetic neuropathy of the right lower extremity and PTSD-and come before the Board on appeal from a Rating Decision which also granted service connection-there can be no prejudice to the Veteran from any alleged failure to give adequate 38 U.S.C.A. § 5103(a) notice for the service-connection claim.  See Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 115-17 (2007); VAOPGCPREC 8-2003 (Dec. 22, 2003) (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).  

The Board further finds that VA has complied with the duty to assist by aiding in obtaining evidence.  It appears that all known and available records relevant to the pending appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records (STRs), as well as VA medical treatment records.  The Veteran was also afforded VA medical examinations in July 2008, August 2008, February 2009, and (pursuant to the Board's February 2014 remand) April 2014.  The VA examinations were adequate, because they were each performed by a medical professional based upon a review of the claims file and include a solicitation of history and symptomatology from the Veteran as well as a thorough examination including opinions and accompanying rationales.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  In addition, there is no indication of a contention of worsening since the last examinations were conducted.

Finally, the Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  Since VA has satisfied its duties to notify and assist, any additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.  

II. Applicable Law-Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119, 126 (1999).  The U.S. Court of Veterans Appeals (Court) has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  The Board has considered whether staged ratings are for consideration and finds that the staged ratings applied to the Veteran's diabetic neuropathy of the right lower extremity, that were assigned by the RO, are appropriate.  However, the Board finds that the evidence of record does not establish distinct time periods where the Veteran's service-connected PTSD resulted in symptoms that would warrant different ratings.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology.  Any change in a Diagnostic Code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. at 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. at 308-10.  

III. Analysis--Diabetic Neuropathy of the Right Lower Extremity

Applicable Law

The Veteran's service-connected diabetic neuropathy of the right lower extremity has been assigned a rating of 10 percent prior to April 11, 2014, pursuant to Diagnostic Codes 8599-8520.  Hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27 (2014).  Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve (and therefore neuritis and neuralgia, pursuant to Diagnostic Codes 8620 and 8720, respectively).  

Neuritis and neuralgia are rated as incomplete paralysis.  Disability ratings of 10, 20, 40, and 60 percent are warranted, respectively, for mild, moderate, moderately severe, and severe (with marked muscular atrophy) incomplete paralysis of the sciatic nerve.  A disability rating of 80 percent is warranted for complete paralysis of the sciatic nerve: the foot dangles and drops, no active movement possible of muscles below the knee, flexion of the knee weakened or lost.  38 C.F.R. § 4.124a (2014).  

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral the rating should include the application of the bilateral factor.  38 C.F.R. § 4.124a.

As noted, disease of the sciatic nerve can also be rated under Diagnostic Code 8620 for neuritis and Diagnostic Code 8720 for neuralgia.  Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury to the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating that may be assigned for neuritis not characterized by organic changes referred to in this section with sciatic nerve involvement will be that for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123.  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.  Upon review of the Rating Schedule, the Board finds no alternative Diagnostic Code under which it would be more appropriate to evaluate the Veteran's service-connected diabetic neuropathy of the right lower extremity

Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance.  Weakness is as important as limitation of motion, and a part which becomes disabled on use must be regarded as seriously disabled.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is to be considered in evaluating the degree of disability, but a little-used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, the condition of the skin, absence of normal callosity, or the like.  38 C.F.R. § 4.40.  

The provisions of 38 C.F.R. § 4.45 contemplate inquiry into whether there is crepitation, limitation of motion, weakness, excess fatigability, incoordination, impaired ability to execute skilled movements smoothly, pain on movement, swelling, deformity, or atrophy of disuse. Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also related considerations. 

It is the intention of the Rating Schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as at least minimally compensable.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995) (indicates that pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain may be the basis for a rating for a disability rated based on limitation of motion, regardless of whether or not the limitation of motion specified in the Diagnostic Code criteria is shown).

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2014).  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6.


Rating in Excess of 10 Percent Prior to April 11, 2014

After review of all the lay and medical evidence of record, the Board finds that the evidence is against a finding that the criteria for a rating in excess of 10 percent under Diagnostic Code 8520 have been met or approximated for the Veteran's service-connected diabetic neuropathy of the right lower extremity prior to April 11, 2014.

Pertinent evidence includes the report of a July 2008 VA examination.  The Veteran reported a 6-year history of diabetes mellitus, and a 2-year history of intermittent numbness and tingling of the feet.  Examination revealed cranial nerves II through XII to be intact.  Sensation was intact to pin touch vibration, proprioception two point discrimination, and double simultaneous stimulation with the exception of mild decrease in pin sensation of both feet to ankles.  Motor strength was 5/5 in the lower extremities, while deep tendon reflexes (DTRs) were 2+ and equal.  Babinski testing was negative, and was Romberg testing.  Gait and tandem were normal.  The diagnosis was mild diabetic neuropathy.  The examiner opined that the Veteran's peripheral neuropathy, though mild, was secondary to his diabetes mellitus.  The Veteran did not use or require assistive devices, did not use a brace, and was not unsteady.  He was able to perform his activities of daily living, and had not worked since January 2008.  

VA treatment records dated from February 2008 to March 2014 include a September 2009 primary care note, which showed that the Veteran's diabetic foot examination was normal (skin intact with no ulceration or infection, pulses 2+, and intact sensation of the feet).  Upon primary care evaluation in July 2011, the Veteran's diabetic foot examination revealed the skin was intact with no ulceration or infection and pulses were 2+.  VA podiatry consultation in August 2011 showed palpable pedal pulses bilaterally.  Muscle strength was normal for dorsiflexion, plantar flexion, inversion, and eversion.  The assessment was possible radiculopathy on the right, causing numbness of the lateral forefoot, and arthritic pain of the right foot.  Upon VA primary care evaluation in in October 2012, diabetic foot examination was again normal (skin intact with no ulceration or infection, pulses 2+, and intact sensation of the feet).  Identical results were obtained during November 2013 VA primary care evaluation.  

In a statement received in March 2014, the Veteran stated "I have not received any private treatment for my service-connected disabilities since 2008."

This evidence, encompassing a period of over 6 years, demonstrates that a rating in excess of 10 percent prior to April 11, 2014, is not warranted.  The weight of the evidence clearly shows a lack of neurological or sensory deficit.  The isolated finding of mild decrease in pin sensation of both feet and ankles during July 2008 VA examination is outweighed by findings of normal functioning of the right lower extremity and normal diabetic foot examinations by VA in September 2009, October 2012, and November 2013.  Hence, the Board finds that the Veteran's symptomatology more nearly approximates the criteria for a 10 percent disability rating for mild incomplete paralysis of the sciatic nerve, prior to April 11, 2014.  

Moreover, the Board notes specifically the Veteran's complaints of intermittent numbness and tingling.  While the Veteran is competent to report such symptoms, he is not competent to identify a specific level of disability of this disorder according to the appropriate Diagnostic Codes.  See Layno, 6 Vet. App. at 469; Barr, 21 Vet. App. at 308-10.  

Such competent evidence concerning the nature and extent of his right lower extremity diabetic neuropathy has been provided by the medical personnel who have examined him and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and other clinical evidence) directly address the criteria under which this disability is evaluated.  Furthermore, as the examiners have the requisite medical expertise to render a medical opinion regarding the degree of impairment caused by the disability and had sufficient facts and data on which to base the conclusion, the Board affords the medical opinions great probative value.  As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  Therefore, the objective medical findings provided by the Veteran's treatment reports and the VA examination reports have been accorded greater probative weight where applicable.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

For these reasons, the Board finds that a rating in excess of 10 percent is not warranted under Diagnostic Codes 8520, 8620, or 8720 for diabetic neuropathy of the right lower extremity for the portion of the rating period prior to April 11, 2014.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  Rather, the weight of the evidence is against finding that the disability picture associated with the right lower extremity diabetic neuropathy more closely approximates the criteria for a rating in excess of 10 percent.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 C.F.R. §§ 4.3, 4.7; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.  

Rating in Excess of 20 Percent From April 11, 2014, Forward

After review of all the lay and medical evidence of record, the Board finds that the evidence is against a finding that the criteria for a rating in excess of 20 percent under Diagnostic Codes 8520, 8620, or 8720 have been met or approximated for the Veteran's service-connected diabetic neuropathy of the right lower extremity from April 11, 2014, forward.  

Pursuant to the Board's February 2014, remand, a VA diabetic sensory-motor peripheral neuropathy examination was conducted in April 2014.  The examiner indicated that the Veteran's claims file was reviewed, and that the Veteran had been diagnosed with diabetic peripheral neuropathy of the right lower extremity in 2010.  The medical history recounted that that Veteran began to experience numbness and tingling of the right foot and ankle in 2010, which had worsened since that time.  Symptoms attributable to diabetic peripheral neuropathy included moderate, intermittent pain of the right lower extremity, moderate paresthesias and/or dysthesias, and moderate numbness.  No other symptoms were indicated by the Veteran.  Neurologic evaluation revealed that muscle strength for right knee extension, right knee flexion, right ankle plantar flexion, and right ankle dorsiflexion was 4/5.  DTRs were 2+ at the right knee and ankle.  Sensory examination was normal at the right thigh/knee and right lower leg/ankle and decreased at the right foot/toes.  Position sense, vibration sensation, and cold sensation of the right lower extremity were all normal, and there was no muscle atrophy.  Trophic changes were hair loss on the lower legs and feet.  Both the right sciatic and right femoral nerves were determined to be normal, with no paralysis.  The examiner noted neither scars nor other pertinent physical findings.  He noted that EMG (electromyograph) studies had not been performed, and that the Veteran's diabetic peripheral neuropathy did not impact his ability to work.  The examiner further found that the diabetic peripheral neuropathy of the right lower extremity did not impact the Veteran's activities of daily living or occupational functioning, and that his ability to sit, stand, walk, or perform tasks was unimpaired.  He opined that the Veteran "exhibits a diffuse neuropathy of the peripheral nerves of the RLE [right lower extremity], affecting the lateral right foot and ankle.  The neuropathy is secondary to the veteran's service related Type 2 Diabetes Mellitus."  The rationale provided was that the neuropathy of the right lower extremity was not radicular in nature and was not related to the Veteran's service-connected mild diabetic neuropathy of the left lower extremity.  Rather, the neuropathy of the right lower extremity was said to be medically consistent with the neuropathy pattern seen as a sequelae of diabetes mellitus.  

Upon review of all the pertinent evidence of record, the Board finds that, for the entire appeal period, the Veteran's diabetic neuropathy of the right lower extremity has been manifested by no worse than moderate, incomplete paralysis of the sciatic nerve.  That is, from April 11, 2014, the Veteran's diabetic neuropathy of the right lower extremity has been manifested by moderate, intermittent pain of the right lower extremity, moderate paresthesias and/or dysthesias, and moderate numbness.  While muscle strength for right knee extension, right knee flexion, right ankle plantar flexion, and right ankle dorsiflexion was 4/5 and there was evidence of hair loss on the lower legs and feet during VA examination in April 2014, sensory examination, position sense, vibration sensation, cold sensation, and the right sciatic and femoral nerves were all normal at that time.  Notably, the examiner concluded that the neuropathy of the right lower extremity was not radicular in nature and was not related to the Veteran's service-connected mild diabetic neuropathy of the left lower extremity.  Rather, the neuropathy of the right lower extremity was said to be medically consistent with the neuropathy pattern seen as a sequelae of diabetes mellitus.  

In light of the aforementioned evidence, the Board finds that the disability picture more closely approximates moderate neuritis, neuralgia, or incomplete paralysis of the sciatic nerve so that a rating of 20 percent is warranted for this portion of the rating period (i.e., from April 11, 2014, forward).

A rating in excess of 20 percent is not warranted because the disability picture does not more nearly approximate moderately severe neuritis, neuralgia, or incomplete paralysis of the sciatic nerve.  Neither the Veteran's statements nor the treatment records show a more severe level of impairment due to right lower extremity diabetic neuropathy than reflected in the April 2014 VA medical examination report.  In consideration of the foregoing, the Board finds that the weight of the evidence is against finding that the disability picture associated with the right lower extremity diabetic neuropathy more closely approximates the criteria for a rating in excess of 20 percent under Diagnostic Codes 8520, 8620, or 8720 for the rating period beginning April 11, 2014.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for increased evaluations for right lower extremity diabetic neuropathy, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 C.F.R. §§ 4.3, 4.7; Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-56.  

Extraschedular Referral Analysis

The Board has also evaluated whether the Veteran's service-connected diabetic neuropathy of the right lower extremity should be referred for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extra-schedular rating.  Thun v. Peake, 22 Vet App 111, 115-16 (2008). 

With respect to extraschedular consideration, the Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the 10 percent evaluation assigned prior to April 11, 2014, or the 20 percent evaluation assigned from April 11, 2014, for his right lower extremity disorder inadequate.  The schedular rating criteria (including Diagnostic Codes 8520, 8620, and 8720) specifically provide for disability ratings based the severity of neuritis, neuralgia, or incomplete paralysis in the sciatic nerve.  

Prior to April 11, 2014, manifestations of the right lower extremity diabetic neuropathy encompassed intermittent numbness and tingling of the feet and mild decrease in pin sensation of both feet to ankles.  

From April 11, 2014, forward, the manifestations of the right lower extremity diabetic neuropathy encompassed moderate, intermittent pain of the right lower extremity, moderate paresthesias and/or dysthesias, moderate numbness, hair loss on the lower legs and feet, and muscle strength of 4/5 for right knee extension, right knee flexion,  right ankle plantar flexion, and right ankle dorsiflexion.  

These symptoms and impairment are part of, or similar to, symptoms listed under the schedular rating criteria.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology).  Therefore, the symptoms and/or manifestations and functional impairment related to the Veteran's diabetic neuropathy of the right lower extremity disability are fully contemplated and adequately compensated by the schedular ratings under Diagnostic Codes 8520, 8620, and 8720.

See 38 C.F.R. § 4.124a; see also VAOPGCPREC 6-96 (Aug. 16, 1996); 61 Fed. Reg. 66749 (1996).  Thus, based on the evidence of record, the Board finds that the Veteran's disability picture cannot be characterized as an exceptional case, so as to render the schedular evaluations inadequate.  The threshold determination for a referral for extraschedular consideration (that is, meeting the first prong of Thun) is not met.  Consequently, the Board finds that the Veteran is not entitled to referral for an extraschedular rating.  Thun, 22 Vet. App. at 115; see also Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

IV. Initial Rating in Excess of 30 percent for PTSD

Applicable Law

The Veteran is in receipt of an initial 30 percent rating for PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under Diagnostic Code 9411 (PTSD), a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.  

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.  

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.  

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  38 C.F.R. § 4.130.  

In applying the above criteria, when it is not possible to separate the effects of the service-connected disability from a non-service-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102 (2014); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam) (citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence which does so, but may not disregard such evidence of differentiation in the record)). 

In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (hereinafter DSM- IV).  See Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  Id.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has generally embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  See Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  In rating psychiatric disabilities under 38 C.F.R. § 4.130, the Federal Circuit has held that a claimant's eligibility for a percent rating requires not only the presence of certain symptoms or others of similar severity, frequency, and duration, but also that those symptoms have caused occupational and social impairment.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013). 

Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and replace them with references to the recently-updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the Agency of original jurisdiction (AOJ) on or after August 4, 2014.  Id.  The provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board, such as this case.  See id.  Specifically, the RO certified the Veteran's appeal to the Board in December 2012.  See VA Form 8, dated December 2012.  Therefore, the Board will apply the DSM-IV.  

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100, reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).   GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work).  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed patient who avoids friends, neglects family, and is unable to do work).  DSM-IV at 46-47.


Analysis

Historically, the Veteran filed his claim for PTSD in April 2008.  As noted, the May 2009 DRO decision granted service connection for PTSD and assigned the current 30 percent evaluation, effective April 30, 2008.  Pertinent evidence of record includes a March 2008 mental status evaluation from the Vet Center.  At that time, the Veteran's appearance was neat, his manner anxious, his intelligence average, his speech and affect appropriate, and his memory function normal.  He was oriented in 3 spheres.  He reported mild nightmares but denied homicidal and suicidal evaluations.  The examiner diagnosed late-onset PTSD, and noted high anxiety, grief over Vietnam, and obsessions about Vietnam anniversary dates.  

The Veteran attended an August 2008 VA mental disorders examination.  Although not specifically an examination for PTSD, the Veteran requested such.  He reported that for many years he had experienced intrusive recollections of events, irritability, poor concentration tendency for social isolation and persistent symptoms of increased arousal.  The frequency of symptoms was more than three times per week, the severity was moderate, and the duration of symptoms had been continual.  The Veteran reported that PTSD symptoms worsened as he grew older, with minimal effect on occupational functioning and moderate limitations on social functioning.  The examiner noted moderate irritability and good personal hygiene.  Objective examination showed appropriate behavior, appropriate grooming, good personal hygiene and posture.  Speech was spontaneous with normal rate, volume, and tone.  No hallucinations or delusions were present, mood was moderately depressed, and anxious and affect was appropriate.  The Veteran denied suicidal or homicidal ideations, intentions, or plans  Thought processes were logical, coherent, and goal oriented.  The Veteran's cognitive functions were considered moderately impaired in the area of concentration and attention  He was fully oriented in three spheres.  There were no deficiencies of cognition or memory, and insight and judgment were adequate.  The Axis I diagnoses were PTSD and major depression, recurrent.  The GAF score was 60.  

In February 2009, the Veteran attended his initial VA PTSD examination.  He reported anxiety dreams several times per month, and that he went to restaurants with his wife and children.  The Veteran also stated that he obsessed about numbers and dates.  Mental status examination showed the Veteran to speak clearly and logically.  His affect was mildly anxious, and he was not suicidal or homicidal.  While he tended to have obsessional symptoms in which he worried that he may injure or kill those close to him, he never acted on such impulse.  Hallucinations and delusions were not solicited, and memory for remote and recent events was grossly intact.  Concentration and attention functions were intact.  The examiner psychiatrist diagnosed chronic PTSD, and assigned a GAF score of 60.  

The Veteran attended his most recent VA PTSD examination in April 2014.  PTSD was listed as the sole mental disorder diagnosed.  The examiner indicated that the Veteran's electronic folder (to include VA treatment records) was reviewed.  The Veteran reported that he lived with his wife of 42 years, and that his son, daughter-in-law, and grandson lived nearby.  He related that he spoke with his father 2 to 3 times per week and went to dinner with friends and engaged in social activities with his neighbors.  He served as the President of the Delaware Volunteer Fireman's Association.  The Veteran stated that he did not have as much patience as he should have.  The Veteran's sleep was variable, sometimes as little as 3 hours.  He reported that he did not want to go to sleep because of thoughts of stressors from service, and that he did not talk about stressful events.  The Veteran reported a depressed mood that impacted motivation and productivity.  While he thought about harming himself, he denied the intent to do so.  He did not watch military movies because they brought back bad memories.  The examining clinical psychologist checked symptoms of depressed mood, chronic sleep impairment, and disturbances of motivation and mood.  Upon evaluation, the Veteran was alert, fully oriented and cooperative.  He was well groomed, his mood was good, and his affect was constricted.  Speech and thought content were within normal limits and thought processes were logical and goal-directed.  There was no evidence or report of delusions or hallucinations.  His memory and attention appeared grossly intact and his insight and judgment were fair.  The Veteran denied current suicidal or homicidal ideation.

The examiner opined that the Veteran's PTSD symptoms were moderately impairing, and fit the level of impairment consisting of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks as a result of PTSD symptoms, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran reported good relationships with his family, involvement in community organizations and adequate self-care.  Impairment caused by PTSD was evidenced by sleep difficulty, irritability, depressed mood, intrusive thoughts/nightmares and avoidance of reminders of Vietnam.

Based upon the lay and medical evidence of record discussed above, the Board finds that for the entire rating period, the Veteran's PTSD is manifested by such symptoms as anxiety, depression, disturbances of motivation and mood, increased arousal, intrusive thoughts and nightmares, irritability, obsessional symptoms involving worry he may injure or kill those close to him, poor concentration, sleep disturbance, and subjective thoughts of self-harm.  

Overall, the above offer probative evidence of sustained occupational and social impairment with reduced reliability and productivity due to the PTSD symptoms.  For these reasons, and resolving reasonable doubt in favor of the Veteran, the Board finds that these symptoms more nearly approximate the criteria under Diagnostic Code 9411 for the higher 50 percent disability rating for the entire rating period.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

The Board has reviewed all the evidence of record, lay and medical, and finds that the evidence has not met or more nearly approximated the criteria for a higher 70 percent disability rating.  See 38 C.F.R. § 4.130.  

For the entire rating period, although the above evidence shows the Veteran to have deficiencies in mood, he did not have deficiencies with family relations, school, judgment, or thinking which are indicative of a 70 percent rating.  Despite his reports of irritability, at no point during the current appeal period did the Veteran exhibit unprovoked irritability with periods of violence, as required for a 70 percent rating.  Although the Veteran reported obsessional symptoms involving worry he may injure or kill those close to him, the evidence does not show that these are so severe as to interfere with routine activities, which is required for a 70 percent rating.  Furthermore, along with the Veteran's subjective thoughts about harming himself without intention or plan, such symptomatology does not constitute persistent danger of hurting one's self or others, as correlates to a 100 percent rating.  Finally, while the Veteran reported a depressed mood, the evidence does not show near-continuous depression affecting his ability to function independently, a manifestation associated with a 70 percent rating.

Based on all of the evidence of record, the Veteran has never demonstrated an inability to establish and maintain effective relationships or total occupational and social impairment.  In 2008, the Veteran himself reported that his PTSD had minimal effect on his occupational functioning and caused moderate limitations in social functioning.  During the April 2014 VA examination, the Veteran indicated that he was still marred to and living with his wife of 42 years.  His son's family lived nearby, and he spoke to his father multiple times per week.  He also went to dinner with friends and socialized with neighbors.  He served as president of an association.  As such, there is no evidence that the Veteran was unable to establish and maintain effective relationships, since it is clear from his own statements that he had many such relationships.  It follows that he also, at no time, demonstrated total occupational and social impairment.  As such, the 70 and 100 percent ratings are not for application.

The Veteran's GAF score was consistent throughout the appeal period at 60.  In any event, the GAF score is not dispositive and must be considered in light of the symptoms of the Veteran's PTSD, which provide the primary basis for the assigned evaluation.  See 38 C.F.R. § 4.126(a) (2014).  Therefore, the Board finds that the cited symptoms and degree of occupational and social impairment more nearly approximate the criteria for a 50 percent rating for the entire appeal period.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411; Hart, 21 Vet. App. at 510.


Extraschedular Analysis

 The Board has considered whether referral of the Veteran's claim for entitlement to an initial disability evaluation in excess of 50 percent for PTSD is warranted.  See 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 115-16. 

The Board finds that the symptomatology and impairment caused by the Veteran's service-connected PTSD are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9411, specifically provide for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's PTSD has manifested itself through anxiety, depression, disturbances of motivation and mood, increased arousal, intrusive thoughts and nightmares, irritability, obsessional symptoms involving worry he may injure or kill those close to him, poor concentration, sleep disturbance, and subjective thoughts of self-harm.  These symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  See Mauerhan, 16 Vet. App. at 443.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  In addition, the GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning. 

Once again, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability." 38 C.F.R. § 4.1.  In this case, the symptoms reported by the Veteran regarding the service-connected PTSD are specifically contemplated by the criteria discussed above, including the effect of the Veteran's symptoms on his occupation and daily life.  In the absence of exceptional factors associated with PTSD, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell, 9 Vet. App. at 338-39; Shipwash, 8 Vet. App. at 227.  Also, in this regard, entitlement to a TDIU is addressed in the REMAND section below.


ORDER

An initial rating in excess of 10 percent prior to April 11, 2014, and in excess of 20 percent thereafter, for diabetic neuropathy of the right lower extremity, is denied.  

An initial disability evaluation of 50 percent for PTSD, for the entire rating period, is granted, subject to the laws and regulations governing the payment of VA benefits.


REMAND

With respect to the Veteran's claim for a rating in excess of 30 percent for his service-connected facial lesion, the Board has determined that remand is warranted for a current VA examination.  

In this regard, the Board notes the Court's decision in Ardison v. Brown, 6 Vet. App. 405, 408 (1994), a case which concerned the evaluation of a service-connected disorder that fluctuated in its degree of disability (specifically, a skin disorder which had "active and inactive stages" or was subject to remission and recurrence).  The Court remanded that case for VA to schedule the veteran for an examination during an "active" stage or during an outbreak of the skin disorder.  Ardison, 6 Vet. App. at 408; see also Bowers v. Derwinski, 2 Vet. App. 675, 676 (1992) (holding that "it is the frequency and duration of the outbreaks and the appearance and virulence of them during the outbreaks that must be addressed.").  Thus, the frequency, duration, and outbreaks of skin disease exacerbations must be addressed and the skin disorder should be considered, whenever possible, at a time when it is most disabling.  

Here, in his VA Form 9 substantive appeal received in February 2012, the Veteran stated "[w]hat was not noted or included in the denial of increased evaluation for my Facial Lesion is the fact that the condition is not dormant.  There are times when the appearance worsens, there are times when the irritation and discomfort worsens."  Additionally, during the April 2014 VA examination of the skin, the examiner commented that the Veteran "continues to experience a chronic, recurrent erythemous facial rash on the right cheek of the face.  The cold weather months will worsen the condition [rosacea] with erythemous, dry flaking skin."  

Because the April 2014 VA examination does not contain sufficient detail for rating purposes, it is inadequate.  38 C.F.R. § 4.2.  For these reasons, the Veteran should be afforded a new VA examination during the cold weather season (during which the Veteran alleges his skin disorder is more active) to determine the current nature and severity of the Veteran's service-connected skin disorder.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); Ardison, 6 Vet. App. at 407-08.  Hence, due to the evidence that the Veteran's skin disorder has both active and inactive stages, the Board finds that an additional VA evaluation would be helpful in resolving his increased-rating claim.

In Rice v. Shinseki, 22 Vet. App. 447 (2009) the Court held that a claim for TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is "part and parcel" of the claim for an increased rating.  Rice, 22 Vet. App. at 453-54.  Notably, the Veteran's claim for TDIU was denied in the May 2009 Rating Decision currently on appeal.  While the Veteran did not file an NOD specific to the denial of TDIU, the claim is nonetheless before the Board.  Id.  


Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain any outstanding VA records, and associate them with the record.

2. Then, the AOJ should schedule the Veteran for a VA skin examination during the cold weather season to assess the current nature and severity of his service-connected skin disorder.  

3. After all indicated development has been completed, the AOJ should review the case again based upon the additional evidence and readjudicate all claims remaining on appeal, including the claim for a TDIU.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


